Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5 – 17 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an information acquisition apparatus provided in a moving object that moves on a road, the information acquisition apparatus comprising: a memory; and one or more processors that execute computer-executable instructions stored in the memory, wherein the memory is configured to record therein a table storing types of roads in association with types of moving objects, moving object information indicating a type of the moving object, and at least one of a predetermined threshold, by which roads are classified into a narrow road and a wide road, and a predetermined speed threshold, with which roads are classified, in the table, the narrow road, a road without a center divider, or a road having a maximum speed smaller than the predetermined speed threshold is associated with a two-wheel vehicle, and the wide road, a road with the center divider, or a road having a maximum speed larger than the predetermined speed threshold is associated with a four-wheel vehicle, and the one or more processors execute the computer-executable instructions to cause the information acquisition apparatus to: determine a type of the road on which the moving object moves based on image information acquired by a camera installed in the moving object and indicating images of surroundings of the moving object, or on road information indicating a position of the moving 2object based on map information; determine whether the type of the road as determined corresponds to a type of road stored in the table in association with the type of the moving object based on the moving object information; record the image information in the memory when it is determined that the type of the road corresponds to the type of road stored in the table, identify the image information recorded in the memory as information that should be transmitted to a server provided outside the moving object; and transmit the image information recorded in the memory to the server, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 11 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an information acquisition apparatus provided in a moving object that moves on a road, the information acquisition apparatus comprising: a memory; and one or more processors that execute computer-executable instructions stored in the memory, wherein the memory is configured to record therein a table storing types of roads in association with types of moving objects, moving object information indicating a type of the moving 6object, and at least one of a predetermined threshold, by which roads are classified into a narrow road and a wide road, and a predetermined speed threshold, with which roads are classified, in the table, the narrow road, a road without a center divider, or a road having a maximum speed smaller than the predetermined speed threshold is associated with a two-wheel vehicle, and the wide road, a road with the center divider, or a road having a maximum speed larger than the predetermined speed threshold is associated with a four-wheel vehicle, and the one or more processors execute the computer-executable instructions to cause the information acquisition apparatus to: determine a type of the road on which the moving object moves based on image information acquired by a camera installed in the moving object and indicating images of surroundings of the moving object, or on road information indicating a position of the moving object based on map information; determine whether the type of the road as determined corresponds to a type of road stored in the table in association with the type of the moving object based on the moving object information; add identification information to the image information when it is determined that the type of the road corresponds to the type of road stored in the table, and record the image information with the identification information in the memory, identify the image information with the identification information among the image information recorded in the memory as information that should be transmitted to a server provided outside the moving object; and transmit the image information with the identification information to the server, in combination with all other limitations in the claim(s) as defined by applicant.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642